     Case 1:20-cv-01426-DAD-JLT Document 14 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DECHERI HAFER,                                    No. 1:20-cv-01426-NONE-JLT
12                       Plaintiff,                     ORDER ADOPTING IN FULL THE
                                                        FINDINGS AND RECOMMENDATIONS TO
13           v.                                         DISMISS THE ACTION WITHOUT
                                                        PREJUDICE FOR PLAINTIFF’S FAILURE
14    UNKNOWN,                                          TO COMPLY WITH THE COURT’S ORDER
                                                        AND FAILURE TO PROSECUTE
15                       Defendant.
                                                        ORDER DIRECTING CLERK OF COURT TO
16                                                      ASSIGN DISTRICT JUDGE FOR PURPOSE
                                                        OF CLOSING CASE AND THEN ENTER
17                                                      JUDGMENT AND CLOSE CASE
18

19                                                      (Doc. No. 13)
20

21          On September 24, 2020, the plaintiff filed in the Central District of California a document

22   titled “Ex Parte Motion to Transfer Case to U.S. District Court.” (Doc. No. 1.) On October 6,

23   2020, the Central District transferred the action to this court. (Doc. No. 4.) On October 13, 2020,

24   this court issued an order directing the plaintiff to file a motion to proceed in forma pauperis or

25   pay the filing fee. (Doc. No. 6.) After reviewing plaintiff’s application (Doc. No. 9), the court

26   granted plaintiff’s motion to proceed in forma pauperis on December 14, 2020. (Doc. No. 10).

27   Because plaintiff failed to allege facts sufficient to support her claims, the complaint was

28   dismissed with leave to amend. (Doc. No. 11.) On February 5, 2021, the court issued an order to
                                                        1
     Case 1:20-cv-01426-DAD-JLT Document 14 Filed 03/22/21 Page 2 of 2


 1   show cause why the action should not be dismissed for failure to comply with the court’s order.

 2   (Doc. No. 12.) On February 24, 2021, the court issued findings and recommendations to dismiss

 3   the action without prejudice for plaintiff’s failure to comply with the court’s order and failure to

 4   prosecute. (Doc. No. 13.) In addition, the plaintiff was “advised that failure to file objections

 5   within the specified time may waive the right to appeal the District Court’s order.” (Id. at 4,

 6   citing Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d 834, 834

 7   (9th Cir. 2014).) To date, no objections have been filed and the time period for doing so has

 8   expired.

 9          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley

10   United School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this court conducted a de novo review of

11   the case. Having carefully reviewed the file, the court finds the findings and recommendations

12   are supported by the record and proper analysis.

13          Accordingly, the court ORDERS:

14          1. The findings and recommendations dated February 24, 2021 (Doc. No. 13) are

15               ADOPTED IN FULL;

16          2. The action is DISMISSED without prejudice; and

17          3. The clerk of court is DIRECTED to assign a district judge to this case for the purpose

18               of closing the case and then to ENTER JUDGMENT and close the case.

19
     IT IS SO ORDERED.
20

21      Dated:     March 19, 2021
                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                        2
